—Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered November 2, 2001, convicting defendant upon his plea of guilty of the crime of use of a child in a sexual performance.
Defendant pleaded guilty to the crime of use of a child in a sexual performance based on photographs taken of four girls under 17 years of age. Defendant was sentenced in accordance with the negotiated plea agreement to a prison term of 2 to 6 years. We reject defendant’s contention that the sentence imposed was harsh or excessive. In light of defendant’s prior criminal history of inappropriate contact with children, we find no reason to disturb the agreed-upon sentence (see People v Martin, 239 AD2d 800, lv denied 90 NY2d 941).
Cardona, P.J., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed.